Citation Nr: 1518363	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  11-26 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, Type II, to include as secondary to exposure to herbicide.

2.  Entitlement to service connection for hypertension, to include as secondary to exposure to herbicide.


REPRESENTATION

Appellant represented by:	Colin A. Douglas, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to June 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a November 2012 Travel Board hearing.  A copy of the transcript is associated with the file.  

At the time of the November 2012 hearing, the Veteran was represented by a Veterans Service Organization as reflected in his VA form 21-22 executed in March 2006.  However, he has since appointed the above-named individual as his representative before VA, as reflected in his VA form 21-22a executed in August 2013.  

The issues of service connection for prostate disability and psychiatric disability have been raised by the record in the Veteran's November 2012 hearing testimony, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, this case must be remanded for further development of the record.  Remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.  

The Veteran asserts that his current diabetes and hypertension are related to service and specifically to exposure to herbicides while performing his duties moving aircraft parts at Williams Air Force Base.  He testified that he received treatment for diabetes and hypertension in the past from Dr. Elamine in Chattanooga.  It was noted that Dr. Elamine was no longer practicing but was alive and could have records relevant to the claims for service connection for diabetes and hypertension.  

Under 38 C.F.R. § 3.159, VA must make reasonable efforts to obtain relevant private treatment records which will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  A follow-up request is not required if a response to the initial request indicates that the records sought do not exist or that a follow-up request for the records would be futile.  If VA receives information showing that subsequent requests to this or another custodian could result in obtaining the records sought, then reasonable efforts will include an initial request and, if the records are not received, at least one follow-up request to the new source or an additional request to the original source.  38 C.F.R. § 3.159 (c)(1) (2014).

Accordingly, the AOJ should attempt to obtain private records identified by the Veteran in accordance with 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain records of treatment from Dr. Elamine under the procedures outlined in 38 C.F.R. § 3.159, including providing notice of any unavailable records to the Veteran and his representative if no records are obtained.

2.  Undertake any other indicated development.  

3.  Thereafter, readjudicate the remanded claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the requisite opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


